67 F.3d 311
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul A. WRIGHT, Plaintiff-Appellee,v.Howard ANDERSON;  Kenneth Ducharme;  James Evans,Defendants-Appellants,andVeronica Rebiero, Defendant.
No. 95-35069.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Superintendent of the Washington State Reformatory Kenneth DuCharme, Correctional Unit Supervisor Howard Anderson, and Correctional Unit Supervisor James Evans appeal the district court's orders denying their motion for summary judgment based on qualified immunity and denying their motion for reconsideration, in inmate Paul Wright's action pursuant to 42 U.S.C. Sec. 1983.  Wright asserts that the defendants violated his First and Fourteenth Amendment rights by placing him in segregation and transferring him to the Washington State Penitentiary in retaliation for speaking out at an inmate meeting for enforcement of an order and consent decree requiring single bunking of inmates.


3
Because the district court denied summary judgment based on the existence of a genuine issue of fact for trial, we lack jurisdiction.  See Johnson v. Jones, 115 S.Ct. 2151 (1995).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3